DETAILED ACTION
Advisory Action
Note from 7:
	Regarding independent claim 1, applicant has proposed an amendment that recites “a body configured from a material suitable for externally attaching the sensor structure to a user…a housing attached to the body…a heat conduction channel configured in the body”. This changes the scope of the claim and requires further search and consideration. 
Note from 12:
	Regarding independent claim 1, applicant has proposed an amendment that recites “a body configured from a material suitable for externally attaching the sensor structure to a user…a housing attached to the body…a heat conduction channel configured in the body”. This changes the scope of the claim and requires further search and consideration.
	In response to applicant’s arguments directed towards claim 1, Examiner agrees that the proposed amendment will overcome the current prior art rejections under 35 U.S.C. 103 set forth in the final Office action dated May 25, 2021 as the applied secondary reference of Leonov is directed to an implantable thermoelectric generator and a combination of such a device with a wearable device, in light of the proposed amendment, would not have been an obvious combination to one of ordinary skill in the art. 
	Regarding applicant’s arguments pertaining to claim 10, Examiner notes that the insulator ring 205 in the cross-sectional view of the device from Boukai creates a poor heat pathway from the case back conductor to the heat sink (Para [0107]) and the insulator ring 205 surrounds the periphery of the heat conducting channel that exists in between the space of the heat conduction surface and the thermoelectric element. Fig. 1 also shows an insulated spacer 
	Regarding applicant’s arguments pertaining to claim 15, Examiner notes that the housing is attached to the body as shown in both fig. 1 and fig. 2 of Boukai. The body surrounds the conducting pathway that exists between the thermoelectric element and the heat conducting surface and provides insulation due to the insulating spacers present that split up the components of the device body. Examiner also notes that Hayashi reference (US 2015/0325769 A1) found during the supplemental search, as described in more detail below, discloses this feature as well.
	Examiner notes that as part of the AFCP 2.0 program that “a body configured from a material suitable for externally attaching the sensor structure to a user…a housing attached to the body…a heat conduction channel configured in the body” is known in that art. For example, Hayashi discloses a thermoelectric generation module 10, which is the structural equivalent of applicant’s body. The thermoelectric generation module 10 is attached to the skin of a user 50 for electrocardiogram monitoring. Attached to the thermoelectric generation module is the thermoelectric generator 20 which includes a heat conduction channel that comprises a volume as shown in fig. 1a by heat conduction portion 14. Heat conduction portion 14 is located in between the electrode 12 (used as a high temperature side see Para [0036]) and the skin facing heat absorbing layer 5. Furthermore, fig. 1a is a cross sectional representation of the thermoelectric generator that shows that the cross-sectional 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792           

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792